Citation Nr: 1628657	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing in May 2016 before the undersigned.  A copy of the transcript has been associated with the record.  

In this case, the Veteran filed a claim seeking service connection for ischemic heart disease specifically.  The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5. 

The evidence of record includes additional diagnoses pertaining to the Veteran's heart, including hypertension.  The Veteran also reported that he was taking blood pressure medication in relation to his heart disease.  In light of the Court's holding in Clemons and the medical evidence of record reflecting a diagnosis and symptoms pertaining to the Veteran's heart, the Board has expanded the issue on appeal to include hypertension.

A separate claim for service connection for carotid artery disease was denied in a May 2012 RO rating decision that the Veteran did not appeal; thus, that matter is not included in the instant claim.  However, the issue of entitlement to service connection for carotid artery disease has been raised again during the May 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has heart disease, to include ischemic heart disease, due to herbicide exposure in service.  The Veteran's exposure to herbicides during service has been conceded; however, there is no current diagnosis of ischemic heart disease. 

The relevant evidence of record includes VA treatment records dated through November 2012 showing that there was no evidence of ischemia on cardiac stress testing.  Specifically, according to a May 2011 VA examination report, the examiner noted that the Veteran did not have ischemic heart disease or congestive heart failure; however a diagnosis of hypertension was reported.  Additionally, during the May 2016 Board hearing, the Veteran stated that he was told that he had some plaque buildup around one of the valves and noted that he continues to be seen and treated at the Chillicothe and Huntington VA Medical Centers.  

Therefore, on remand, records of any VA treatment dated since November 2012 should be associated with the record.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the record is unclear as to the current nature and etiology of any currently diagnosed heart disability, an addendum opinion is necessary.




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Chillicothe and Huntington VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment, to include all records dated from November 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the record.  Required notice must be provided to the Veteran and his representative. 

2.  After any additional records are associated with the claims file, forward the entire record to the examiner who conducted the May 2011 VA examination.  If she is no longer available, forward the claims file to a suitable substitute.  If any examiner deems a new examination necessary, so schedule the Veteran.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The entire record should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is must offer an opinion regarding the following: 

(a)  First, the examiner must clarify whether the Veteran has ischemic heart disease.  The examiner must provide all currently diagnosed heart disabilities. 

(b)  Second, the examiner must provide an opinion as to whether hypertension, if present, was at least as likely as not (50 percent or greater probability) caused by or incurred in service, to include exposure to Agent Orange therein; or had onset within one year of separation.  

A complete rationale should be provided for all opinions given.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






